Citation Nr: 1038294	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  10-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 
1959.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2010 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hearing loss and tinnitus were not shown during service or for 
many years thereafter, and the conditions have not been shown by 
competent and credible evidence to be related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In May 2009 and February 2010 letters, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claims for service connection as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The letters also advised 
the Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which impacts 
such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the report of a VA 
examination, VA treatment records, and lay statements.

The National Personnel Records Center (NPRC) confirmed in June 
2009 that the Veteran's service treatment records were fire 
related.  The NPRC further indicated that there were no 
alternative records from the Office of the Surgeon General.  
Also, the NPRC reported that pages from the Veteran's personnel 
file, specifically, separation documents, were fire related, and 
therefore, are not available.  In April 2010 the NPRC imparted 
that a search of morning and sick reports from March 1 through 
April 30, 1957 were negative for remarks pertaining to the 
Veteran's sickness or injury.  Further, there was no information 
from January 1 through February 28, 1957.  The Veteran was 
notified of the types of alternative forms of evidence in 
September 2009, January 2010, and April 2010 notice letters.  He 
indicated in the May 2010 notice of disagreement that he was 
unsuccessful in locating any of the service members with whom he 
served.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by attending a VA examination, responding to 
notices, and submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Where a Veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

As noted previously, the Veteran's personnel and service 
treatment records are not on file and were apparently destroyed 
in a fire at the NPRC in St. Louis, Missouri, in 1973.  The 
United States Court of Appeals for Veteran's Claims (Court) has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

However, after review of the file, the Board finds that the 
preponderance of the evidence is against the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  

The Veteran contends that his bilateral hearing loss and tinnitus 
are a result of noise exposure in basic training during active 
service.  He maintains that his hearing problems and tinnitus 
began while in the service and have since gotten increasingly 
worse.

VA treatment records reveal that the Veteran established VA 
treatment in January 2003.  At that time, he reported a mild 
decrease in hearing bilaterally and said that he had experienced 
hearing loss since he was a child from diphtheria.  Upon 
examination of the ears, the tympanic membranes were dull 
bilaterally, and there was a mild hearing deficit bilaterally.  
During a December 2004 audiological consultation, the Veteran 
reported having had hearing loss since he was a child.  He 
indicated that he had a history of noise exposure but did not 
endorse tinnitus.  He denied having used hearing aids.  
Audiometric testing revealed mild sloping to profound 
sensorineural hearing loss in the right ear and mild sloping to 
severe sensorineural hearing loss in the left ear.  Right and 
left amplification were recommended.  In February 2005, the 
Veteran was fitted with hearing aids, bilaterally.

In written statements submitted by the Veteran, he contends that 
he started experiencing ringing in his ears and noticed a 
reduction or loss in his hearing during basic training in 
service.  He says that this is a result of noise exposure from 
weapons, such as rifles and grenades.  He states that hearing 
protection was not provided during this training.  He has 
variously said that he never reported his hearing problems to 
anyone because he thought they would pass with time or that he 
reported the problems and sought treatment, but was told that 
nothing could be done about it and that the ringing may go away 
and was ordered to return to training.  He said that his hearing 
problems occurred intermittently, continued after he had 
completed his basic training, and have progressively worsened 
since active service.

In support of his claims for bilateral hearing loss and tinnitus, 
the Veteran has submitted written statements from his spouse, 
members of her family, and a former co-worker.  These individuals 
stated that the Veteran has had trouble hearing as a result of 
tinnitus and hearing loss which he has related to active service.  
His wife and sister in law stated that they have known the 
Veteran since 1960.  The statements described how the Veteran has 
complained and exhibited symptoms of hearing problems and 
tinnitus increasingly over the years, but only recently sought 
treatment from VA because he was unaware that VA services were 
potentially available to him.  However, none of the statements 
reflect observations of the Veteran during the time he was in 
service.

The Veteran was provided with a VA audiological examination in 
March 2010, during which the claims file was reviewed.  The 
examiner discussed the Veteran's history with regards to hearing 
problems based on the available treatment records.  The Veteran's 
chief complaint was noted to be hearing loss and tinnitus, and he 
reported having trouble hearing his wife.  He endorsed having 
hearing loss in both ears that he felt started while in the 
military and was caused by firing range gunfire.  He also 
reported having intermittent tinnitus heard four times per day 
lasting for 10 seconds.  He heard the tinnitus in both ears, and 
it was a ringing that was medium pitched and medium in intensity.  
He felt that the tinnitus started because he was in the service 
and was caused by firing range noises.  

With regards to military noise exposure, the examiner noted that 
from 1956 to 1959, the Veteran was in the Army working in the 
signal corps.  He hung telephone wire and was not in any combat 
areas.  His service was all stateside.  He attended the firing 
range only while in basic training where he was exposed to M1's 
and rifles.  He had no head or ear related injuries while in the 
military.  With regards to occupational noise exposure, the 
Veteran reported that prior to entering the service, he worked in 
a textile factory around machines that he stated were not that 
noisy.  After active service, he worked in an aluminum factory 
for 1 year and a textile factory for 20 years.  He was not sure 
if he had held any jobs since leaving the textile factory.  He 
also reported recreational noise exposure of hunting when younger 
for 1 year.  

Upon physical examination, audiological testing revealed pure 
tone thresholds of 30, 50, 55, 80, and 95 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively, in the right ear.  In 
the left ear, thresholds were 30, 50, 55, 80, and 85 decibels at 
the same frequencies, respectively.  With regards to the Maryland 
CNC word list, the Veteran was not able to repeat the recorded 
words in either ear.  The examiner did slow down the presentation 
level of the words to assist him, but he was not able to follow 
the speaker's rate of speech.  The summary of audiological test 
results was of mild sloping to profound sensorineural hearing 
loss from 250 Hertz to 8000 Hertz in the right ear and normal 
hearing at 250 Hertz sloping to a mild to profound sensorineural 
hearing loss from 500 Hertz to 8000 Hertz in the left ear.  

The examiner noted that the Veteran served from 1956 to 1959 as a 
wireman while in the military and that he served stateside only 
and was never in any combat areas.  Loud noises were reported 
during basic training and at no other time.  His first documented 
hearing test was from the Lebanon, PA VA Medical Center and was 
completed on December 2004.  There is no evidence in record of 
any hearing tests performed and no report, complaint, or 
treatment of hearing loss and tinnitus from the time of his 
discharge in 1959 until 2004, which is 45 years after leaving 
active duty military service.  The examiner concluded that it is 
not at least as likely as not that the Veteran's hearing loss and 
tinnitus are related to military noise exposure.

The Board notes that since filing his claims, the Veteran has 
reported a continuity of hearing problems dating since active 
service; however, he has previously provided a different account 
to treatment providers of when his hearing difficulties began.  
VA treatment records reveal that in January 2003, he said that he 
had experienced hearing loss since he was a child from 
diphtheria.  During a December 2004 audiological consultation the 
Veteran also reported having had hearing loss since he was a 
child.  At that time he also failed to endorse tinnitus.  

The Veteran's current report of the onset of hearing loss and 
tinnitus in service is inconsistent with treatment records dating 
prior to the date of claim.  In addition, his statements have 
been inconsistent as to treatment rendered in service, with an 
April 2009 statement indicating that he never reported the 
hearing loss and tinnitus in service and others indicating that 
he did report it and went to sick bay for it.  All of the lay 
statements provided by family and a coworker were provided by 
people who first met the Veteran after service and thus, do not 
provide observations of the Veteran during service.  A statement 
from one of his sisters-in-law indicates the Veteran has had 
continuous tinnitus day and night, whereas the Veteran has 
described his tinnitus to the VA examiner as intermittent, 
occurring four times a day for 10 seconds.  Other statements 
indicate that the Veteran's wife would not let him watch his own 
children alone due to the extent of his hearing loss and 
tinnitus; yet the Veteran sought no treatment for such from any 
provider until approximately 40 years after discharge from 
service.  

Upon consideration of all of the evidence of record, the Board 
finds that the inconsistent statements made by the Veteran 
regarding the onset of hearing loss and whether he was treated in 
service, the inconsistencies between information in the record 
and the lay statements, and the length of time between service 
and the submission of the lay statements, render the Veteran's 
statements and those of his family members as to the onset of 
hearing loss and tinnitus in service unreliable.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider 
bias in lay evidence, conflicting statements of the Veteran, and 
the significant time delay between the affiants' observations and 
the date on which the statements were written in weighing 
credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a Veteran's testimony simply because the 
Veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (credibility of a witness can be impeached 
by a showing of interest, bias, or inconsistent statements).

Further, to the extent that the Veteran and his family members 
believe his current hearing loss and tinnitus are the result of 
noise exposure during basic training, it is now well established 
that lay persons without medical training, such as the Veteran 
and his family members, are not competent to opine on matters 
requiring medical expertise, such as the etiology of hearing loss 
and tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  In any event, 
the most probative medical evidence of record on this point is to 
the contrary.

Specifically, the negative opinion of the March 2010 VA examining 
audiologist was provided following review of the claims file and 
interview and examination of the Veteran, included a rationale 
for the conclusions, and referenced the Veteran's military and 
medical histories.  There is no competent medical opinion to the 
contrary.

Finally, while the Veteran and his family have indicated that he 
suffered from hearing loss within a year of discharge from 
service, such contentions have been found to be unreliable.  
Moreover, neither the Veteran nor his family members are 
competent to diagnose hearing loss, as such requires medical 
testing to determine.  
As such their contentions on this point are not competent medical 
evidence.  

In summary, there is no medical evidence of hearing loss for 
approximately 45 years following discharge from service.  While 
there is evidence of current bilateral hearing loss and tinnitus, 
the competent and credible evidence of record does not establish 
the existence of such disabilities in service, and there is no 
competent medical opinion linking the current bilateral hearing 
loss and tinnitus to the Veteran's military service, to include 
noise exposure therein.  Likewise, there is no competent evidence 
that any bilateral hearing loss became manifest to a compensable 
degree within one year from the date of termination of active 
service.  Thus, the preponderance of the evidence is against a 
finding of service connection for bilateral hearing loss and 
tinnitus.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


